[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             APRIL 14, 2008
                                                          THOMAS K. KAHN
                                    No. 06-14885
                                                               CLERK
                              ________________________

                          D. C. Docket No. 05-20948-CR-JEM

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                           versus

JI WU CHEN,
MEIHUA LI,

                                                           Defendants-Appellants.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                      (April 14, 2008)

Before WILSON, COX, and BOWMAN,* Circuit Judges.


       *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
PER CURIAM:

      Appellants Ji Wu Chen and Meihua Li were arrested pursuant to a Bureau of

Immigration and Customs Enforcement investigation of the importation and

trafficking of counterfeit goods by DC USA LLC, a Florida corporation operating

in Miami. Chen was the corporation’s secretary, and Li operated a flea market

booth out of which counterfeit goods were sold. Chen and Li lived together in

Miami.

      After a jury trial, Chen and Li were convicted of conspiring to intentionally

traffic in goods and use counterfeit marks in connection with the goods, in

violation of 18 U.S.C. § 2320(a), and conspiring to fraudulently and knowingly

receive, conceal, buy, and sell merchandise after illegal importation, in violation of

15 U.S.C. § 1124 and 18 U.S.C. § 545 (Count 1); knowingly using counterfeit

marks that were indistinguishable from registered marks and were likely to

deceive, in violation of 18 U.S.C. § 2320(a) (Count 2); and fraudulently and

knowingly receiving, concealing, buying, and selling merchandise after illegal

importation, in violation of 18 U.S.C. § 545 (Count 6).

      Chen was sentenced to 60 months’ imprisonment on Counts 1 and 6, and 97

months’ imprisonment on Count 2, to run concurrently, with three years of

supervised release. Li likewise received a 60-month sentence for Counts 1 and 6,



                                           2
but received an 87-month sentence for Count 2, to run concurrently, followed by

three years of supervised release. They were also ordered to forfeit the seized

merchandise and pay $27,498.31 in restitution.

      On appeal, Chen and Li raise several arguments, none of which have any

merit. We wish to comment, however, on the confidential informant whom the

district court permitted to testify under a pseudonym. Specifically, it bothers us

that the defendants were never given the witness’s true name. Nevertheless, the

defense knew that the government would be calling this witness and that the

witness would be testifying under a pseudonym, and despite that knowledge, the

defense never objected to the testimony. Thus, because Appellants raise this

argument for the first time on appeal, our review is for plain error. See United

States v. Chau, 426 F.3d 1318, 1321-22 (11th Cir. 2005) (per curiam).

      Appellants have not shown that permitting the witness to testify under a

pseudonym affected their substantial rights or otherwise prejudiced them. See

United States v. Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d

508 (1993). Accordingly, we hold that the district court did not plainly err.

AFFIRMED.




                                          3